UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-147501 (Commission file number) HOMELAND RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction Of incorporation or organization) 26-0841675 (IRS Employer Identification No.) 6801 Los Trechos NE, Albuquerque New Mexico87109 (Address of principal executive offices) (Zip Code) (505) 264-0600 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[x ] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:60,200,000 shares of Common Stock, $0.0001 par value, as of December 15, 2010 HOMELAND RESOURCES LTD. (A Development Stage Company) Page PART I. UNAUDITED FINANCIAL INFORMATION Item 1. Interim Financial Statements Balance Sheets October 31, 2010 (unaudited) and July 31, 2010 3 Statements of Operations (unaudited) Three Months Ended October 31, 2010 and 2009 and Cumulative Amounts from July 8, 2003 (Inception) to October 31, 2010 4 Statement of Stockholders’ Equity (Deficit) (unaudited) Cumulative Amounts from July 8, 2003 (Inception) to October 31, 2010 5 Statements of Cash Flows (unaudited) Three Months Ended October 31, 2010 and 2009 and Cumulative Amounts from July 8, 2003 (Inception) to October 31, 2010 7 Notes to Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reserved) 14 Item 5. Other Information 14 Item 6. Exhibit Index 14 Signatures 16 2 HOMELAND RESOURCES LTD. (A Development Stage Company) BALANCE SHEETS October 31, July 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Deferred financing costs, net Oil and Gas Properties at Cost - full cost method Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable – related party Notes payable Total Current Liabilities Long Term Liabilities Notes payable Asset retirement obligation Total Liabilities Stockholders’ (Deficit) Preferred stock - $0.0001 par value; authorized – 250,000,000 shares Issued and outstanding – nil - - Common stock - $0.0001 par value; authorized – 500,000,000 shares Issued and outstanding – 60,200,000 shares at October 31, 2010 and 60,500,00 at July 31, 2010 Paid in capital (Deficit) accumulated during the development stage ) ) Total stockholders’ (deficit) ) ) Total Liabilities and Stockholders’ (Deficit) $ $ The accompanying notes are an integral part of these unaudited interim financial statements. 3 HOMELAND RESOURCES LTD. (A Development Stage Company) UNAUDITED STATEMENTS OF OPERATIONS Three MonthsEnded October 31, Three MonthsEnded October 31, Cumulative Amounts From Inception on (July 8, 2003) To October 31, REVENUES $ - $ - $ OPERATING EXPENSES General and administrative Consulting fees – related party - Mineral exploration costs - Impairment on mineral property - - Oil and gas property operating costs - - Loss on disposal of oil and gas property - - TOTAL OPERATING EXPENSES ) ) ) LOSS FROM OPERATIONS ) ) ) OTHER EXPENSES Interest expense - Amortization of deferred financing costs - TOTAL OTHER EXPENSES - Net loss $ ) $ ) $ ) Net Loss Per Common Share Basic and Diluted $ ) $ ) Weighted average number of common shares outstanding Basic and Diluted The accompanying notes are an integral part of these unaudited interim financial statements. 4 HOMELAND RESOURCES LTD. (A Development Stage Company) UNAUDITED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) Common Stock Number of Shares Amount Paid in Capital Deficit Accumulated During the Development Stage Total Stockholders' Equity (Deficit) Balance, July 8, 2003 (Date of incorporation) - $
